Name: Council Regulation (EC) No 1639/98 of 20 July 1998 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|31998R1639Council Regulation (EC) No 1639/98 of 20 July 1998 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations Official Journal L 210 , 28/07/1998 P. 0038 - 0039COUNCIL REGULATION (EC) No 1639/98 of 20 July 1998 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisationsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), and in particular Article 5(8) thereof,Having regard to the proposal from the Commission (2),Whereas Regulation (EC) No 1638/98 deletes from Article 5 of Regulation No 136/66/EEC the special production aid provisions for producers of less than 500 kg of olive oil; whereas it is therefore necessary to amend accordingly Regulation (EEC) No 2261/84 (3) and to strengthen the checks on production aid;Whereas Regulation (EC) No 1638/98 introduces in Article 5 of Regulation No 136/66/EEC a national allocation of the maximum guaranteed quantity and specifies the implications of an overrun of any of these national guaranteed quantities for production aid in that Member State; whereas it is necessary to specify, on the basis of experience, what data must be determined or notified for the operation of these provisions,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2261/84 is hereby amended as follows:1. paragraphs 4 and 5 of Article 2 shall be replaced by the following:'4. The aid shall be granted, in accordance with Article 5(1) of Regulation No 136/66/EEC, on the quantity of oil actually produced at an approved mill.`;2. the second indent of Article 8(1) shall be replaced by the following:'- that the figures supplied by each grower for quantities of olives pressed and of oil obtained correspond to the quantities of olives and oil stated in the evidence of pressing.`;3. Article 12(1) shall be replaced by the following:'1. Each olive oil grower may receive an advance on the amount of the aid applied for.`;4. the following subparagraph shall be added to Article 13(1):'(e) have undertaken to submit to the competent authorities, before dates to be determined, monthly stock record summaries.`;5. in Article 14:(a) in paragraph 3a the introductory phrase shall be replaced by:'For the purposes of paying aid to olive growers, Member States shall check:`;(b) paragraph 4 shall be deleted;(c) the second subparagraph of paragraph 5 shall be replaced by the following:'These files shall be used to guide the checking required under paragraphs 1, 2 and 3.`;6. in Article 15(3) the words 'whose average production is at least 500 kg of oil per marketing year and` shall be deleted;7. Article 17a shall be replaced by the following:'Article 17a1. In accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, the Commission shall determine before 1 October, for each producer Member State for the current marketing year:- estimated production qualifying for the aid,- a single rate for advances on the production aid; this must be such that, given the production forecast for the marketing year in question, any risk of undue payment to growers is avoided.2. No later than eight months after the end of the marketing year, the Commission shall, in accordance with the procedure referred to in paragraph 1, determine for each producer Member State for that marketing year:- actual production for which entitlement to aid is recognised,- a single production aid rate, possibly weighted by a coefficient as provided for in Article 5(6) of Regulation No 136/66/EEC.3. Member States shall notify to the Commission, by 5 September of the marketing year concerned, their olive oil production estimates for that marketing year. The Commission may make use of other sources of information and if appropriate have studies or surveys of olive oil production carried out.`;8. in Article 18, the words 'mentioned in the second indent of the first subparagraph of Article 5(2)` shall be replaced by 'mentioned in Article 5(7)`.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 November 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1638/98 (OJ L 210, 28. 7. 98, p. 32).(2) OJ C 136, 1. 5. 1998, p. 25.(3) OJ L 208, 3. 8. 1984, p. 3. Regulation as last amended by Regulation (EC) No 636/95 (OJ L 67, 25. 3. 1995, p. 1).